Citation Nr: 1602572	
Decision Date: 01/27/16    Archive Date: 02/05/16

DOCKET NO.  13-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and D.M.


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was remanded in April 2014 for additional development.

The Veteran testified at a central office hearing in November 2013 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

There was some discrepancy over the Veteran's current representative.  In November 2015, the Board sent a letter to the Veteran, noting the discrepancy and asking the Veteran to respond within 30 days with a clarification.  If a clarification was not received, the letter instructed the Veteran that the Board would consider the Veteran's representative to be Veterans of Foreign Wars of the United States.  In December 2015, the Veteran submitted a VA Form 21-22 in favor of the American Legion.  This Form is not valid, however, as it was not signed by American Legion personnel. Thus, the Board will consider Veterans of Foreign Wars to be the Veteran's representative.
  
The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has PTSD due to any incident of his active duty service.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amended 38 C.F.R. § 3.304(f)  by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: (f)(3) If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The Veteran reported four stressors to the VA, three of which were from the Veteran's time in service: a friend who received a "Dear John" letter shot himself, another friend was shot in the face during combat and his injuries rendered him unrecognizable, and the Veteran observed a tank exploding.  Of those three stressors, the last two are directly related to the Veteran's combat service and/or exposure to hostile military or terrorist activity.  

The Veteran's DD Form 214 confirms that the Veteran served as an Armor Crewman and his Service Personnel Records confirm that he served as a driver and a loader when stationed in Vietnam.  From this, the Board concludes that the Veteran engaged in combat with the enemy.  The Board accepts the Veteran's lay testimony as conclusive evidence that the stressor occurred.

The evidence is in equipoise as to whether the Veteran has a current diagnosis of PTSD.  VA examinations in September 2010 and June 2015 found that the Veteran's current symptoms do not meet the criteria for a PTSD diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM) Volumes IV and 5, respectively.  However, the Veteran disputes the conclusions of the examiners; at his April 2014 hearing, he testified that he believed the September 2010 examiner did not provide a thorough examination, and in a July 2015 lay statement he argued that the examiner only found no diagnoses in the VA system, and that he would seek a diagnosis from a VA doctor.  Additionally, the Veteran had two private evaluations performed, one in April 2011 by L.V.Y., M.D., and one in January 2014 by T.C., M.D.  Both Drs. L.V.Y. and T.C. concluded that the Veteran had a current diagnosis of PTSD.  The June 2015 VA examiner questioned the veracity of the conclusions of Dr. T.C., because he did not administer a structured interview, did not follow best practices upon reaching his conclusions, and did not have the opportunity to look at the Veteran's VA treatment records.  However, the examiner was silent regarding Dr. L.V.Y.'s conclusion.

Additionally, the Veteran testified at his April 2014 hearing that he only began receiving medical treatment for PTSD four years prior, and that before then, he sought counseling from the church.  D.M., who also testified at the Veteran's hearing, confirmed that many veterans find support and structure in church.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, though the Veteran is not competent to diagnose specific mental illnesses, he is competent to testify to observable symptoms, including mental health symptoms.

The Board finds that the opinions of the VA examiners, and the opinions of the independent examiners coupled with the Veteran's testimony regarding counseling with his church, are in relative equipoise.  If the evidence, as a whole, is supportive or is in relative equipoise, then the veteran prevails.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  Therefore, the Board accepts that the Veteran has a current condition.

Finally, there is a link, established by medical evidence, between the Veteran's claimed stressors and his current diagnosis.  Both Dr. L.V.Y. and Dr. T.C. indicate that, in their professional medical opinions, the Veteran's symptoms are as a result of traumatic experiences in service.  Service connection for PTSD is therefore warranted.

Given the granting of benefits, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Service connection for PTSD is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


